TURBOCHEF TECHNOLOGIES, INC.

2003 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNITS AGREEMENT

 

 

TurboChef Technologies, Inc., a Delaware corporation (the “Company”), hereby
grants to the person named below (“Recipient”) a number of restricted stock
units shown below representing rights to be issued one share of Common Stock of
the Company for each restricted stock unit (“RSU Shares”) for no additional
consideration, subject to all of the terms and conditions of the agreement set
forth on the reverse side and the TurboChef Technologies, Inc. 2003 Stock
Incentive Plan (the “Plan”).

 

Recipient:

IN WITNESS WHEREOF, this restricted stock units agreement has been

executed on behalf of the Company by a duly authorized officer

 

[Employee recipient]

 

 

James K. Price, President and CEO

 

 

___________________________________________________________________________________________________________________

 

Total Number of Restricted

Grant Date:

Stock Units (RSU Shares):

[####]

 

 

Vesting & Payout Schedule:

 

No. Units

Date

 

 

--------------------------------------------------------------------------------

 

1.    Grant of Restricted Stock Units.

 

1.1

Restricted Stock Units. The Restricted Stock Units (RSU) described on the front
of this Agreement certificate are subject to the following terms and conditions.

 

1.2  Construction. This Agreement shall be construed in accordance and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are incorporated herein by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Agreement shall have the
same definitions as set forth in the Plan.

 

1.3

Condition. If this Agreement is not executed by the Recipient, it may be
canceled by the Committee.

 

1.4  Term. This Agreement shall continue until the Recipient’s right to be
issued RSU Shares has vested to the fullest extent allowed hereunder or until
the Payout Date, whichever is later.

 

2.   Vesting. The RSU award shall vest, and, subject to Sections 3.3 and 7.1 or
adjustment under Section 9, the Recipient shall have the right to receive one
share of Common Stock of the Company for each RSU held (or equivalents, as
provided herein, “RSU Shares”) on or after the dates set forth on the front of
this Agreement certificate, subject to earlier vesting of the RSU award as
provided in Sections 3.3 and 7, and as the Company may agree in writing, and
subject to earlier termination of the RSU award as provided in Sections 1.3 and
6 or in the Plan. The right to receive the RSU Shares as they become vested
shall be cumulative and shall continue during the Term unless sooner terminated
as provided herein. Further vesting of the RSU award shall cease upon
termination of the Recipient’s employment with the Company or any subsidiary for
any reason, other than death or Disability as next provided. In the event the
Recipient dies or is terminated by reason of Disability (as determined by the
Committee) while an employee of the Company or any subsidiary, the RSU award
will immediately vest in its entirety and the Payout Date shall change to the
date of death or such termination.

 

3.

Manner of Payout.

 

3.1  Delivery of RSU Shares. Once vested, the RSU will be paid out by the
Company through the issuance of RSU Shares to the Recipient as soon as
reasonably possible after, and effective as of, the later of the vesting date
and the Payout Date. The “Payout Date” shall be the date, if any is indicated on
the front of this Agreement certificate (adjusted as provided under Sections 3.3
and 7), on which the vested RSU Shares shall be issued. Certificate(s) for the
RSU Shares shall be issued in the name of the Recipient, free and clear of all
liens, security interests, pledges or other claims or charges or restrictions
(other than securities law restrictions), and delivered to the last address of
the Recipient known by the Company or as otherwise directed in writing by the
Recipient. The Company’s obligation to deliver RSU Shares is conditioned upon
Recipient providing such information as may be reasonably required or
appropriate in connection with such delivery, such as a registration address and
tax identification number.

 

3.2  Stockholder Rights. The Recipient shall not be deemed to be the holder of,
or to have any of the rights of a holder with respect to any RSU Shares until
issued to the Recipient, except as provided in this Agreement. After RSU Shares
have vested, the Recipient shall have the right to equivalent consideration for
any dividend declared by the Company on its Common Stock on or after the vesting
date, whether such dividend is in the form of cash, securities or other
property. After the RSU award but before the vesting date the Recipient shall
have no rights to any dividend declared by the Company on its Common Stock,
except as provided in Section 9. The Recipient shall have no voting rights with
respect to the RSU Shares until issued. Equivalent consideration for any
dividends deemed payable on RSU Shares hereunder shall be payable on the Payout
Date, and if on the Payout Date the Company may not reasonably issue or deliver
dividends in the form payable on the record date therefor, then the Company may
deliver cash or other property of a reasonably equivalent value.

 

3.3 Merger; Acquisition. If the Company is acquired by merger or otherwise, then
the vesting of rights to be issued RSU Shares under this Agreement and the
Payout Date shall be accelerated to occur immediately prior to the closing of
such transaction and the Recipient shall be permitted to participate in the
merger consideration or proceeds of acquisition to the same degree as if the RSU
Shares had been issued and outstanding at the time of any record date with
respect to such merger or acquisition, provided, however, that nothing herein
shall give Recipient any voting rights with respect to the RSU Shares until
issued.

 

4.

Nontransferability. The RSU award and this Agreement shall not be transferable
by the Recipient other than by will or by the laws of descent and distribution.

 

5.   Securities Law Restrictions. The issuance of RSU Shares may be reasonably
delayed by the Company until, in the opinion of counsel for the Company, the
issuance of the RSU Shares is exempt from registration under the Securities Act
of 1933, as amended, or any other applicable federal or state securities law,
rule or regulation, or the RSU Shares have been duly registered under such laws.
Unless the RSU Shares have been registered for sale under all applicable laws,
the Recipient shall represent, warrant and agree, as a condition to the issuance
of the RSU Shares, that if the issuance of the RSU Shares is deemed a purchase
of such securities under applicable law, then the RSU Shares are being purchased
for investment only and without a view to any sale or distribution of such RSU
Shares and that such RSU Shares shall not be transferred or disposed of in any
manner without registration under such laws, unless it is the opinion of counsel
satisfactory to the Company that such a disposition is exempt from such
registration. The Recipient acknowledges that an appropriate legend giving
notice of the foregoing restrictions shall, at the option of the Company, appear
conspicuously on all certificates evidencing the RSU Shares or other securities
issued upon the payout of the RSU award.

 

6.   Limitation or Cancellation of Award. If the Recipient engages in any
Detrimental Activity, the Committee may, notwithstanding any other provision in
this Agreement to the contrary, cancel, rescind, suspend, withhold or otherwise
restrict or limit any further vesting of the RSU award and this Agreement as of
the first date the Recipient engages in the Detrimental Activity, unless sooner
terminated by operation of another term of this Agreement, the Plan or any other
agreement.

 

7.

Effect of Change in Control; Liquidation/Dissolution.

 

 

--------------------------------------------------------------------------------

 

7.1  Vesting and Payout. Upon the consummation of a Change in Control, all
outstanding unvested RSU awards shall become immediately and fully vested and
the RSU Shares shall be issued effective as of the date of such consummation of
a Change in Control. In such case, the Payout Date shall change to the effective
date as of which the RSU Shares are to be issued under this Section 7.1. If, in
connection with a Change of Control all or substantially all outstanding shares
of Common Stock are exchanged for consideration consisting of cash, other
securities or a combination thereof, then Recipient may receive such
consideration in lieu of RSU Shares.

 

7.2  Liquidation/Dissolution. Upon the effective date of the liquidation or
dissolution of the Company without a successor, the RSU award shall vest in its
entirety, the Payout Date shall change to such effective date and the Company
shall issue the RSU Shares to the Recipient.

 

8.   No Additional Rights Created. Nothing in the Plan or this Agreement shall
confer on the Recipient any right to continue as an employee by the Company, or
by any parent or subsidiary, or limit in any way the rights of the Company to
terminate the Recipient’s employment at any time.

 

9.   Adjustments. In the event of a change in capitalization, the Committee may
make appropriate adjustments to the number and class of shares or other stock or
securities subject to the RSU award. The Committee’s adjustment shall be made in
accordance with the provisions of Section 4.4 of the Plan and shall be effective
and final, binding and conclusive for all purposes of the Plan and this
Agreement.

 

10.  Withholding of Taxes. The Company shall have the right to deduct from any
distribution of cash to the Recipient an amount equal to the federal, state and
local income taxes and other amounts as may be required by law to be withheld
(the “Withholding Taxes”) with respect to the RSU award. The Recipient shall pay
the Withholding Taxes (if any) to the Company in cash prior to the issuance of
any RSU Shares. In satisfaction of the Withholding Taxes, the Recipient may make
a written election, which may be accepted or rejected in the discretion of the
Committee, to have withheld a portion of the RSU Shares issuable to him or her
upon payout of the RSU award, having an aggregate Fair Market Value equal to the
minimum required Withholding Taxes, provided that, if the Recipient may be
subject to liability under Section 16(b) of the Exchange Act, the election must
comply with the requirements applicable to share transactions by such Recipient.

 

11.  Modification of Agreement. Except as provided in Sections 3.3, 7 and 9,
this Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, only by a written instrument executed by the
parties hereto.

 

12.  Severability. Should any provision of this Agreement be held by a court of
competent jurisdiction to be unenforceable or invalid for any reason, the
remaining provisions of this Agreement shall not be affected by such holding and
shall continue in full force in accordance with their terms.

 

13.  Governing Law. The validity, interpretation, construction and performance
of this Agreement shall be governed by the laws of the State of Delaware without
giving effect to the conflicts of laws principles thereof.

 

14.  Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon each successor corporation to the Company. This Agreement shall
inure to the benefit of the Recipient’s legal representatives. All obligations
imposed upon the Recipient and all rights granted to the Company under this
Agreement shall be final, binding and conclusive upon the Recipient’s heirs,
executors, administrators and successors.

 

15.  Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way relate to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Recipient and the Company for all purposes.

 

By signing below, Recipient hereby accepts the RSU award subject to all its
terms and provisions and agrees to be bound by the terms and provisions of the
Plan. Recipient hereby agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee responsible for administration of
the Plan, upon any questions arising under the Plan. Recipient authorizes the
Company to withhold, in accordance with applicable law, from any compensation
payable to him or her, any taxes required to be withheld by federal, state or
local law as a result of the grant, existence or payout of the RSU award.

 

RECIPIENT

Signature:

 

 

 

--------------------------------------------------------------------------------